Citation Nr: 0423136	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  99-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946, and from October 3, to October 22, 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Los Angeles, 
California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for service connection for a right elbow disability.  
In March 2001, the Board granted reopening of the claim, and 
remanded the case to the RO to develop and consider the claim 
for service connection on its merits.

The RO considered additional evidence, and denied service 
connection on the merits.  The appeal was returned to the 
Board.  In a March 2003 decision, the Board denied service 
connection for a right elbow disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2003, the Court granted a joint motion from the 
veteran and VA to vacate the March 2003 Board decision, and 
remand the case to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A right elbow disability was not reported on the 
examinations for entry into the veteran's first or second 
periods of active service.

3.  There is not clear and unmistakable evidence that a right 
elbow disability pre-existed service and was not aggravated 
in service.

4.  The veteran sustained a right elbow injury during his 
first period of active service.

5.  Medical examinations show disability of the right elbow 
from 1947 forward.

6.  The current right elbow disability is related to service.


CONCLUSIONS OF LAW

1.  The veteran's right elbow is presumed to have been free 
of disability at the time of his entry into his first period 
of service, and the presumption of soundness is not rebutted.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).

2.  A right elbow disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2003).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  The VCAA, its implementing regulations, and 
subsequent case law have also addressed VA's duties to notify 
a claimant of certain matters relevant to his claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, it is not necessary for VA to provide further 
assistance to aid the veteran in substantiating his claim, or 
further notification regarding the gathering of evidence.

Service Connection for Right Elbow Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Except as otherwise noted, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, the burden of proof 
is that VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  A veteran will be considered 
to have been in sound condition when examined and accepted 
for service, except as to disorders noted at entrance into 
service, or when clear and unmistakable evidence demonstrates 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

The joint motion granted by the Court, was based on the fact 
that, in its March 2003 decision the Board had followed 
38 C.F.R. § 3.304(b), and that regulation was later declared 
invalid.

The regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  38 C.F.R. § 3.304(b) (2003).  This is in 
contrast with 38 U.S.C.A. § 1111, which states that the 
presumption of soundness may be rebutted when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002) (emphasis added).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
noted this difference and apparent conflict between 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  In a precedent 
opinion, the VA General Counsel concluded that the regulation 
38 C.F.R. § 3.304(b) conflicted with the statute 38 U.S.C.A. 
§ 1111, and that the regulation 38 C.F.R. § 3.304(b) was 
therefore invalid.  VAOPGCPREC 3-2003 (July 16, 2003).  The 
Federal Circuit subsequently adopted the VA General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Thus, under current law, the presumption of soundness is 
rebutted only if there is clear and unmistakable evidence 
that a right elbow disability existed prior to service and 
that any pre-existing right elbow disability was not 
aggravated by service.

In January 1944, the veteran had a medical examination for 
entrance into service.  On the examination report, the space 
concerning the spine and extremities was stamped "normal."  
In a January 1944 medical history, the veteran was noted to 
have an old fracture of the right elbow, with some valgus, 
limited motion, and no symptoms.  In August 1944, the veteran 
received treatment for a laceration of his right forefinger.  
There is no record of any treatment of the right elbow during 
the first period of active service.  In the report of a May 
1946 separation examination, the veteran's spine and 
extremities were noted to be normal.

In the report of an October 3, 1947, examination for entrance 
into a second period of active service, the spine and 
extremities were listed as normal.  In an October 4, 1947, 
medical history, it was noted that the veteran had a history 
of fracture of the right elbow.  On October 7, 1947, an 
examiner indicated that x-rays showed an old fracture of the 
lateral epicondyle of the humerus, with complete detachment.  
The examiner stated that the detachment of the epicondyle 
caused definite limitation of motion, and that the examiner 
considered this disqualifying for purposes of service.

On examination in October 8, 1947, the veteran reported that 
he had had a deformity of the right elbow since injuring the 
elbow in a fall when he was five years old.  He stated that 
there had been no symptoms referable to the elbow at any 
time.  An examiner found that the veteran was not able to 
extend his right arm fully at the elbow.  The examiner's 
impression was an acquired deformity of the right elbow that 
made that veteran unfit for service.  In a medical survey 
performed on October 11, 1947, a medical board found that the 
veteran did not meet the standards for enlistment due to 
limitation of motion of the right elbow, residual to a 
fracture that had existed prior to entry into service.

In July 1954, the veteran filed a claim for service 
connection for disability due to a fracture of the right 
elbow during service in 1945.  He wrote that the fracture had 
occurred while he was handling ammunition while serving 
aboard a ship.  In an October 1954 rating decision, the RO 
denied service connection, either directly or due to 
aggravation, for a right elbow fracture.  In October 1954, 
the veteran again wrote that he had fractured his right elbow 
while serving aboard a ship.  He also asserted that since 
service he had lost the muscle between his right forefinger 
and thumb.  In December 1954, he wrote that his right elbow 
had been cracked on an ammunition can in service in 1945.

On VA examination in February 1955, the veteran reported that 
he had injured his right elbow when he was five years old, 
and that the arm had been put in a cast for several weeks.  
He indicated that in service, in 1945, he had injured his 
right elbow again.  He stated that, while handling ammunition 
for large cannons, he had jammed the elbow against something.  
He reported that x-rays were taken, and that he was told that 
there was nothing wrong.  He stated that his right elbow had 
become stiff and painful, and later had improved.  He 
indicated that he currently had numbness, weakness, and 
discomfort in his right arm and hand at night.

The examiner found that the veteran's right elbow appeared 
larger than the left, and that the right arm muscles had some 
atrophy.  There was limitation of motion of the right elbow.  
X-rays showed deformity of the right humerus due to an old 
fracture, with the capitulum and lateral condyle as a 
separate fragment.  The right wrist and hand were normal.  In 
a March 1955 rating decision, the RO denied service 
connection for right elbow fracture residuals and for 
residuals of a right forefinger laceration.  In September 
1955, the Board denied service connection, based on 
incurrence or aggravation in service, for residuals of a 
right elbow fracture.

In September 1997, the veteran again sought service 
connection for a right elbow disability.  He stated that he 
had sustained an initial injury to the elbow at age five, and 
had re-injured the elbow during service.  He reported that 
the injury during service had occurred when he was a gunner's 
mate, and was handling ammunition that moved along a 
conveyer.  He jammed his right elbow into an ammunition 
container.  The arm immediately locked, so that he could not 
straighten it.  He went to sickbay, and a corpsman put his 
arm in a sling.  A doctor told him that the bone was chipped.  
The pain slowly diminished, and after five days he was able 
to straighten his arm.  His arm had not returned to normal 
since then, however.  The pain recurred with lifting 
something heavy or sleeping on his arm.  He asserted that the 
right elbow injury during service had aggravated the elbow 
injury he had sustained at age five.

The veteran also reported that he noticed loss of muscle 
between his right forefinger and thumb toward the end of his 
first period of service.  He stated that he had declined to 
file a claim at separation from service, to avoid delaying 
his discharge.  He indicated that he had joined the Marines 
several months later, but had been found unfit for duty 
because of the condition of his right elbow.

The veteran submitted a December 1996 statement from Mr. 
E.D.L., who reported having served with the veteran, on the 
same ship.  Mr. L. reported that he remembered the veteran 
sustaining an injury to his elbow in approximately February 
1945.  Mr. L. recalled that the veteran's elbow had been 
quite painful and had been in a sling for some time.

In March 1998, the RO declined to reopen the previously 
denied claim for service connection for a right elbow 
fracture.

The veteran submitted copies of private medical records from 
1998 and 1999, including an electroneuromyography report.  
The records reflect the veteran's reports of a right elbow 
fracture at age five, and subsequent repeat injury.  He 
reported ongoing problems with burning, tingling, numbness, 
and weakness in his right and left arms and hands.  Testing 
of the right arm revealed evidence of right ulnar neuropathy.

In July 1999, the veteran had a hearing before a hearing 
officer at the RO.  The veteran stated that he had broken his 
right elbow when he was five years old, and that he was not 
experiencing any pain or limitations in the elbow when he 
entered service.  

The veteran described the injury during service, when he was 
at the bottom of a conveyer belt, moving containers of 
ammunition aboard ship.  He jammed his right elbow into a 
forty-pound container of ammunition that was coming down the 
conveyer belt.  The arm locked up, and he went to sickbay.  
The arm was put in a sling, and a doctor told him that a bone 
in the elbow was chipped.  He was able to straighten the arm 
out about five days later.  He continued from that point 
forward to have pain on the arm if he slept on it at night.  

The veteran related that he had lost muscle strength in his 
right hand beginning soon after his first period of service, 
and that he was found unfit for a second period of service 
later, because of difficulty using his right arm to hold a 
rifle in the required position.

In March 2001, the Board found that new and material evidence 
had been submitted, reopened the claim for service connection 
for a right elbow disability, and remanded the case for 
development of additional evidence, to include a medical 
examination with opinions about the likely etiology of the 
veteran's current right elbow disorder.

On VA examination in June 2002, the veteran again reported a 
history of a right elbow fracture at age five and a right 
elbow injury while moving containers of ammunition during 
service.  He reported right elbow pain and right hand 
weakness since the injury in service.  

The examiner noted a gross cubitus valgus deformity in the 
veteran's right elbow.  The range of motion was functional, 
but diminished in supination and pronation compared to the 
left elbow.  There was weakness and clawing in both hands, 
but much more so in the right hand.  The examiner concluded 
that the right elbow had a cubitus valgus deformity secondary 
to a lateral condyle nonunion, with progressive ulnar nerve 
palsy.  The examiner also indicated that it was possible that 
the right upper extremity had demyelinating neuropathy, from 
either Charcot-Marie-Tooth disease or diabetes.

The RO requested an additional review to obtain the medical 
opinions requested in the Board's remand.  In September 2002, 
another physician, an orthopedic surgeon, reviewed the 
veteran's records, and provided opinions.  The physician 
opined that the veteran had a right elbow disorder that had 
begun with a fracture at age five.  

The physician concluded that an injury in service in February 
1945 temporarily aggravated the disorder that existed prior 
to service, but that the veteran recovered and finished his 
service without any documented elbow disability.  The 
physician found that the veteran's right elbow disorder had 
worsened since service, in part due to ulnar nerve neuropathy 
due to the childhood injury, Charcot-Marie-Tooth disease, or 
diabetes.  "On that basis," the physician concluded, "I 
feel that the severity represents an ongoing natural progress 
of the disorder, complicated by the onset of new and 
unrelated entities of neuropathy."

Analysis

Since a right elbow disability was not reported on the 
examination when the veteran was accepted for his first 
period of service, the presumption of soundness is for 
application.  

The veteran has consistently reported a pre-existing injury 
of the right elbow.  He is competent to report the history of 
injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In addition, medical professionals have all seemed to accept 
that the veteran had a pre-existing right elbow injury.  
Since all of the evidence supports a finding that the 
disability pre-existed service, the Board concludes that 
there is clear and unmistakable evidence that a right elbow 
disability pre-existed service.  

However, the evidence is not clear and unmistakable on the 
question of in-service aggravation.  The veteran's report of 
an in-service right elbow injury, and increased disability 
are against a finding that there was no aggravation.  The 
recent examiner's report of at least a temporary increase in 
disability during service followed by natural progression of 
the disability also suggests aggravation in service.  Since 
the evidence is not clear and unmistakable on the question of 
aggravation, the presumption of soundness is not rebutted.

Since the presumption of soundness is not rebutted, the claim 
is treated as a simple claim for service connection.  Wagner.  
A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

As to whether a right elbow disability was incurred during 
the veteran's service, the evidence is mixed.  Medical 
records from the first period of service do not show any 
injury during that period.  The earliest medical examination 
finding of disability is at entry into the second period of 
service.  

From 1954 forward, the veteran has reported that he sustained 
an injury of the right elbow during his first period of 
service.  Mr. L., who served with the veteran, corroborated 
that injury in 1996.  The Board finds that the evidence that 
an injury occurred in service is equal in probative weight to 
the doubt left by the lack of contemporaneous documentation.  
Giving the benefit of the doubt to the veteran, the Board 
finds that a right elbow injury occurred during service.  

The evidence is clear that the veteran has a current right 
elbow disability.  Such disability has been shown on all 
pertinent medical evaluations since 1947.

The remaining question is whether the current right elbow 
disability is attributable to the injury in service.  The 
lack of any evidence of a right elbow disability at the time 
of the veteran's separation from service constitutes evidence 
against finding a link between current disability and 
service.  The Board must also consider the September 2002 
opinion that the current right elbow disorder "is not 
related to disease or injury while in the service."  

However, this negative evidence must be weighed against the 
consistent findings of right elbow disability since 1947.  
Notwithstanding some of its negative language, the September 
2002 opinion provides evidence in support of a link between a 
current right elbow disability and service.  In this regard, 
the examiner attributed some of the current disability to 
natural progression of the right elbow disability identified 
in service.  (While natural progression will serve as a basis 
for finding that a pre-existing disability was not aggravated 
where the presumption of soundness is inapplicable or 
rebutted, 38 U.S.C.A. § 1153 (West 2002); there is no similar 
provision where the presumption is applicable).  The Board 
concludes that the evidence is in equipoise on the question 
of whether there is a link between current right elbow 
disability and an injury in service.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection for a right elbow 
disability is warranted.


ORDER

Entitlement to service connection for a right elbow 
disability is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



